department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tlep ra tr u l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxaxxxxxxxx xxxxxxxxxxxxxaxxx legend decedent a taxpayer b plan x ira y xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxf company c xxxxxxxxxxxxxxxxx financial_institution d xxxxxxxxxxxxxxxxxxxx financial_institution e xxxxxxxxxxxxxxxxxx bank f state m amount amount date date date xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx dear xxxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b represents that decedent a requested a direct_rollover of amount from plan x into ira y with company c taxpayer b asserts that decedent a’s failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the custodian of plan x financial_institution d not making a trustee-to trustee transfer of amount into ira y upon his retirement on date decedent a executed a distribution form from plan x and elected a trustee-to-trustee transfer of amount into ira y eleven days after completing the distribution form on date decedent a passed away on date financial_institution d deposited amount into taxpayer b’s checking account at bank f taxpayer b represents that amount has not been used for any other purpose and remains in an account with financial_institution e where amount is fully liquid and available to be rolled over based on the foregoing facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property e a and vi an annuity_contract described in sec_403 sec_402 of the code provides that an eligible_retirement_plan includes i an eligible retirement account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in section sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer b is consistent with her assertion that decedent a’s failure to accomplish a rollover within the 60-day period was due to the custodian of plan x financial_institution d not making a trustee-to-trustee transfer of amount into ira y as decedent a had requested assuming that taxpayer b as personal representative of decedent a’s estate is authorized under the laws of state m to complete a rollover of the distribution of amount pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer b is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into a rollover ira in the name of decedent a provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 however it is noted that to the extent that you as executor and sole beneficiary of decedent a’s estate name a beneficiary of the ira sec_1_401_a_9_-4 q a-4 of the regulations provides that a designated_beneficiary must be a beneficiary as of the date of death the service will not treat any beneficiary named by you as personal representative of decedent a’s estate as a designated_beneficiary under sec_401 thus for purposes of sec_401 the rollover ira will have no designated_beneficiary this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code in addition the scope of taxpayer b’s authority as personal representative of decedent a’s estate is a matter governed by state law this ruling assumes taxpayer b’s actions as personal representative of decedent a’s estate relevant to the ruling_request contained herein are in accordance with the laws of state m no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this letter please contact xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx at xxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours herri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxxx
